SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the appeal from the district court’s denial of appellant’s motion for new trial be and it hereby is AFFIRMED.
Dennis Accardo filed this action against his former employer pursuant to the Federal Employers’ Liability Act, 45 U.S.C. § 51, et. seq., based on injuries sustained to his right hand and shoulder while operating a crane and T-bar mechanism used to lift motor alternators in the Long Island Rail Road’s Hillside Maintenance Complex. After the jury returned a verdict for the defense, Accardo sought a new trial. The district court denied the motion, finding none of Accardo’s claims sufficient to indicate that the jury’s verdict was a “seriously erroneous result” or a “miscarriage of justice.” See United States v. Landau, 155 F.3d 93, 104 (2d Cir.1998). Having reviewed Accardo’s claims on appeal, we find that the district court did not abuse its discretion in denying the new trial motion. See Luciano v. Olsten Corp., 110 F.3d 210, 217 (2d Cir.1997).
For the reasons set forth above, the district court’s denial of Accardo’s motion for a new trial is AFFIRMED.